SE

iblique Démocratique du Congo

7

Ministère des Affaires Foncières

Tsangi,

le 11 septenbre 2045, -

N°2.469,3/MIN/AFR.I na

Direction des Titres Immobiliers /ART.F/GTI/T8H0.1/63/015
Circonscription Foncière de Tshopo I.- Transmis copie pour information à

Division des Titres Immobiliers Monsieur le Directeur Chef d
c ef de
Servicedes Titres Innobiliers.-

Monsieur |" Ééévaabtré lb /f Aènini strateur

Les Céfétihé de Territoire de Basoko:=

Réf. f/0.W/N° 1G/060/015 pu 29/07/ Monsieur le Chef de Division

& 2015.du Cadastre

Objet Projet Contrat d'Emphytéose $ F SP Li. Len

Parcelle n° S.h.930.- x =

fit : Territoire de Basoko-- :

ANKE/ de localité Bolembo VII.- A Momsieur le Pirecteur Général de

à is Société Plantations et-------

E Q . 7

Aie déc, uileries du Congo S-A (FH6)
àKINSHAS A.-

J'ai l'honneur de vous faire parvenir, sous ce pli, avec prière de bien vouloir me le retourner dûment

signés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n°$-R°930.—
située dans leLémwauhé, Territoire de Basoko, Localité BolemkO yrr,

que vous occupez en vertu de :Certificat d'Enregistrement Vol: CK-99 Folio 136-——
du vingt-quatre août mil meuf cent cinquante-cinq--

Je vous signale que votre contrat n'interviendra qu'après le paiement de la somme reprise ci-dessous
et répartie comme suit :

- Prix de référence du terrain : EF 90.098,00
- Taxe d'établissement du contrat :  2000000000X
- Taxe de P.V. de mise en valeur : FG 15.950,00

- Taxe de Certificat d'enregistrement LL 7.740,00
XIIOICENXX X EXX

- Note d'usage ù DRE Re Lee
- Frais de EE et bornage :_re 66.030,00
- Frais de consultation Fe 13.950,00
- Frais croquis
- Occupation provisoire :
- Loyer du 44/09. au 34/12/2015. _F@ 18.020,00 HR CS
TOTAL ce AÉUAERS
À DEDUIRE : montant déjà payé suivant quittance n° __ dé
TOTAL :
Montant que je vous prie de bien voul
Immobiliers de Tahogo
Centrale du Congo à
La quittance qui vous sera délivrée doit m
temps que les deux exemplaires du Coptrat_d'Emp
présente lettre, ainsi que la fiche didéquté éisjointes,

oir verser en espèces entre les mains du Comptable des Titres

I à ISANGleou au compte n° 11.050/1524 auprès de la Banque
SANGANI . Here

‘être présentée ou transmise en communication en mêmi 5
tion dela” |

hytéose endéans le mois de la récepi

REPUBLIQUE DEMOCRATIQUE DU CONGO

Isangi, le 11 septembre 2015

MINISTERE DES AFFAIRES FONCIERES Y

CIRCONSRIPTION FONCIERE TSHOPO |

N° 469 3 F
DIVISION DES TITRES IMMOBILIERS 2:469.3/MIN/AFF/CTI/TSHO/064/2015
ISANGI
T i '
Téls : 0811480087 — 0810126700 Mo 7e PO MIReRSS

- Monsieur le Comptable Public des Titres
Immobiliers Tshopo 1 à Isangi

Monsieur le Chef de Ressort de la Direction
Général des Recettes de la Province

Orientale à Basoko

A Monsieur le Directeur Général de la Société

Plantations et Huileries du Congo S.A (PHC)
Objet : Projet Contrat à la signature

à Kinshasa
Terrain n° S.R 930

Territoire de BASOKO

Contrat d'emphytéose Monsieur,

Me référant à votre lettre/O.M n° DG/060/015 du
29 juillet 2015 par laquelle vous sollicitez le titre de propriété pour votre Terrain inscrit sous le n° SR 930 à
usage agricole, situé dans le Territoire de BASOKO, localité Bolembo ViI, j'ai l'honneur de vous faire parvenir en
annexe à la présente, deux exemplaires d’un projet de contrat d’emphytéose tout en vous priant de bien
vouloir me les renvoyer dûment revêtus de votre signature sur la rubrique « L'EMPHYTEOTE » accompagnés du
bordereau de versement.

Ce contrat est établi aux conditions suivantes :

" Taxe d'établissement contrat : FC 4.650.00
"Taxe croquis : FC 1.860.00
“Note d'usage : FC 1395.00
"  Fraistechniques :FC 930.00
“Frais administratifs :FC 465.00

TOTAL A PAYER : FC 9.300.00

Je vous signale que l'intervention de votre contrat
étaillée ci le bien
est conditionnée au payement de la somme détaillée ci-dessus, montant que vous demande d :
Il il i éné rovince
vouloir verser en espèces au Guichet Unique de la Direction Générale des Recettes de la P

Orientale à Kisangani.

Votre désintéressement sera considéré comme la

x ri z RES
renonciation tacite à votre demande qui sera d’ailleurs classée sans suite

à 5 à
Veuillez agréer, Monsieur, l'assurance de mi

considération distinguée.

